Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-7,9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fees et al. (US 2018/0162447) in view of Japanese Patent 2019/069725A.
Fees discloses a vehicle communication system comprising tunnel member 115 disposed parallel to seat rails that run parallel to longitudinal direction of vehicle (par. 34), and sub-transmission and main transmission/reception unit for transmitting and receiving signals via the tunnel member 115 (par. 34), except for specifically stating that signal transmitted is indicative of whether a seatbelt buckle is fastened.
Japanese ‘725A teaches desirability of transmitting a signal wirelessly (abstract) to a monitor via a pathway (Fig. 1) to indicate whether a seatbelt buckle (Fig. 11, abstract) is buckled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a tunnel as signal transmission path as suggested by Fees in conjunction with a seatbelt buckle status transmission system as disclosed by Japanese ‘725A, in order that a user could have received accurate seatbelt status information without a transmitted signal being interfered with by competing signals from other sources.
Regarding claim 2, Japanese ‘725A teaches use of a device to sense buckle connection and transmit this indication, and Fees teaches use of sub-sensor for transmitting information signal along tunnel (par. 34).
Regarding claim 3, Fees teaches use of main module transmission member and controller to receive transmitted signal (par. 34).
Regarding claim 4, since Fees teaches that tunnel is enclosed and sealed, the tunnel would have had the characteristics of a darkroom since exterior light would have been excluded due to sealed tunnel structure (par. 38).
Regarding claim 5, Fees teaches member made of flexible rubber material covering slot, while still allowing communication via tunnel between sub-controller and sub-sensor module (pars. 34,38).
Regarding claim 6, Fees teaches that member sealing tunnel is made of rubber (par. 38).
Regarding claim 7, since Fees teaches that tunnel is positioned on vehicle floor in location near passenger seat (par. 43), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide tunnel next to seat rail, since this would have been a position near seat that already had an established support structure, so it wouldn’t have been necessary to add additional support elements, saving cost and space.
Regarding claims 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to paint tunnel of Fees  in order to protect tunnel structure from moisture and other corrosive elements.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide reflector in tunnel of Fees, in order to easily allow a transmitted optical signal to be transmitted to a receiver, reflectors being commonly used in the optical transmission art to transmit signals from emitter to receiver.
2.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heiden, Sisk and Montousse disclose vehicle optical signal transmission systems.
4.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689